           Case 7:19-cv-10938-PMH
   Case 7-19-cv-10938-PMH          Document
                             Document       17 inFiled
                                      16 Filed    NYSD 10/06/20 Page 1 ofPage
                                                         on 10/05/2020    1   1 of 1
   MIDTOWN OFFICE

   505 8TH AVENUE
                                    LANIN LAW                     P.C.
                                                                                            WRITER’S DIRECT

                                                                                 SCOTT L. LANIN, ATTORNEY
   14TH FLOOR                                                                          (212) 764-7250 EXT. 201
   NEW YORK, NY 10018                                                                      FAX: (646) 381-3643
   (212) 764-7250                                                                   SCOTT@LANINLAW.COM



                                                                                         October 5, 2020
    By ECF and Email Only (HalpernNYSDChambers@nysd.uscourts.gov)
    Honorable Philip M. Halpern
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl Street
    New York, NY 10007-1312

                  Re: (Our File - Zwirn-2)
                       U.S. Bank National Association v. Zwirn et al.,
                       United States District Court, S.D.N.Y.; Civ Action No. 19-cv-10938

    Dear Judge Halpern:

             We represent defendants Jeffrey M. Zwirn and Thelma Zwirn in the above-referenced
    foreclosure action. We request that the conference scheduled for October 15, 2020 be adjourned
    because it is likely that the action will be settled in a few weeks. Our clients have accepted an
    offer to sell the property for $6.5 million. Please see the attached copy of a letter from the broker
    Atelier WM LLC confirming this. A contract of sale has been drafted and should be signed soon
    for a closing date in November. It is expected that the sale proceeds will fully satisfy the
    mortgage. Our clients’ preference is to focus their efforts on this expected settlement rather than
    litigation. The plaintiff has declined to consent to adjourn.

            In addition, for the past several months, residential foreclosure actions in New York were
    stayed by the Governor’s executive orders due the COVID-19 pandemic. The moratorium on
    foreclosures of federally backed loans has been extended to December 20, 2020. On 6/17/20, a
    new law was passed (Banking Law Section 9-x) which requires NY regulated banks to make
    applications for a 180-day forbearance for residential mortgages available to mortgagors. Our
    clients advised us that they did not yet receive their forbearance offer from the plaintiff. If the
    action is not settled for some reason, the plaintiff should present the Zwirns with a forbearance
    while this action is held in abeyance. Thank you.
                                                                  Respectfully,
Application denied. The October 15,                               LANIN LAW P.C.
2020 conference shall proceed as
scheduled.
                                                                  By: Scott Lanin
SO ORDERED.
    Encl.

       cc by Email Only: Nicholas J Bebirian, Esq., Plaintiff’s Counsel
______________________
Philip M. Halpern, U.S.D.J.
                         (nbebirian@grosspolowy.com)
                         Jeffrey and Thelma Zwirn (jeffreyzwirn@gmail.com)
Dated: New York, NY
        October 6, 2020                  WWW.LANINLAW.COM
                              A NY PROFESSIONAL CORPORATION LAW FIRM
